NO. 07-04-0319-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                      JULY 22, 2004

                          ______________________________


                          DONALD JAY PRUITT, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

         FROM THE 316TH DISTRICT COURT OF HUTCHINSON COUNTY;

                  NO. 7575; HONORABLE JOHN LAGRONE, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                           ON ABATEMENT AND REMAND


       Appellant Donald Jay Pruitt appeals from a conviction in the 316th District Court of

Hutchinson County, Texas (the trial court). The trial court clerk’s record and court

reporter’s record have been filed with the appellate clerk.


        Appellant has filed motions and correspondence seeking (1) dismissal of his

appointed appellate counsel, and (2) leave to appear on appeal pro se. In the motion to
dismiss current appellate counsel, appellant expresses his desire to waive his Sixth

Amendment right to the assistance of counsel.


       This appeal is abated and the cause is remanded to the trial court. Upon remand,

the judge of the trial court is directed to cause notice to be given of and to conduct a

hearing to determine whether appellant has made a knowing and voluntary decision to

waive his right to counsel and to represent himself on appeal. If the trial court determines

that appellant has made a knowing, voluntary decision to waive his right to counsel and to

represent himself on appeal, then the trial court should discharge appellate counsel from

any further obligations to appellant. If the trial court determines that appellant has not

made a knowing, voluntary decision to represent himself on appeal, then the trial court

should enter orders and make recommendations appropriate to continued prosecution of

appellant’s appeal based on the evidence presented at the hearing, and on its findings and

conclusions therefrom.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) enter any orders appropriate, based on

its findings and conclusions; (4) cause the hearing proceedings to be transcribed and

included in a reporter’s record; and (5) have a record of the proceedings made to the extent

any of the proceedings are not included in the supplemental clerk’s record or the reporter’s

record.   In the absence of a request for extension of time from the trial court, the

supplemental clerk’s record, reporter’s record, and any additional proceeding records,



                                            -2-
including any orders, findings, conclusions and recommendations, are to be sent so as to

be received by the clerk of this court not later than August 31, 2004.


       The appellate clerk is directed to immediately furnish copies of the documents

previously filed by appellant acting pro se to the trial court, the State’s attorney for the

316th District Court and to current appellate counsel for appellant.




                                                  Per Curiam


Do not publish.




                                            -3-